Citation Nr: 1533848	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  93-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral ulnar neuropathy.

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for a weight disorder.

(Additional issues, including apportionment issues, waiver of overpayment recovery, and issues requiring a panel decision, are addressed in separate decisions with the same docket number.)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1977.  

The prostate disability and weight disorder issues come before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in November 2008, which, in pertinent part, vacated a December 2006 Board decision and remanded these matters for additional development.  These issues initially arose from a July 2003 by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  The bilateral ulnar mononeuropathy issues arose from a May 2008 rating decision. 

In September 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, among other things, remanded the issues on appeal for additional development in February 2012.

The February 2012 Board remand also included service connection claims for degenerative disc disease of the cervical and lumbar spine, for right and left leg shortening, vision loss, a cardiovascular disability, and high cholesterol, but that the appeal as to these service connection issues were fully resolved in rating decisions dated in August 2012 and September 2012 granting service connection.  An October 2012 supplemental statement of the case explained that the high cholesterol issues was a laboratory finding, not a separate disability, and that the issue was considered to be established as part of the service-connected cardiovascular disease disability.  Although the Veteran has perfected an appeal as to assigned ratings and effective dates, those issues must be addressed in a separate Board decision because the Veteran presented testimony before another Veterans Law Judge in February 2013.  

The Board also notes that the February 2012 remand included increased rating issues for the service-connected disabilities of pseudofolliculitis barbae, degenerative joint disease of the right and left hips, polymyopathy of the right and left hips and ankles, and depression.  The issues of entitlement to an earlier effective date for the award of a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) was remanded in February 2012 as inextricably intertwined with the other remanded issues.  The Veteran subsequently presented testimony that may be construed as related to his increased rating and earlier effective date claims at the February 2013 Board hearing.  As the Veterans Law Judge presiding over each hearing must participate in the final determination, these issues must be addressed in a separate Board panel decision.  38 C.F.R. § 20.707 (2014).

Although the RO in an October 2012 supplemental statement of the case stated that the Veteran had withdrawn his appeal for entitlement to service connection for a weight disorder at his July 2012 VA examination and that his subsequent request to reinstate was not timely, the Board finds the appeal was not properly withdrawn.  An appeal may only be withdrawn on the record at a hearing or in writing filed with the agency of original jurisdiction or with the Board after transfer of the appeal.  38 C.F.R. § 20.204 (2014).

In correspondence received by the Board in January 2015 the Veteran, in essence, revoked previously appointed representation.  He stated that he wished to represent himself in his appeal.

The issue of entitlement to service connection for bilateral ulnar neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A prostate disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service or to be due to or aggravated by any service-connected disability.

2.  A weight disorder was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service or to be due to or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  A prostate disability was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  A weight disorder was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and testimony and statements in support of the claims.  The development requested on remand has been substantially completed.  Although in correspondence dated in October 2012 the Veteran asserted that he was currently receiving private treatment for his prostate disorder, he indicated, in essence, that one medical care provider had refused his request to provide copies of the records to VA.  He also asserted that VA records included report of "prostate events."  He has not, however, indicated that any medical care provider has associated a present prostate disorder to an incident in service or to a service-connected disability.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

When VA obtains an examination or opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Prostate hypertrophy is not a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has prostate and weight disorder disabilities as a result of active service, to include as secondary to service-connected disabilities.  He has asserted that these disabilities were caused, or were aggravated, by service-connected disabilities or by medication prescribed in treatment.  Alternatively, he contends they may be directly related to active service.  

Service treatment records are negative for complaint, treatment, or diagnosis related to ulnar neuropathy, prostate, or weight disorder problems.  Upon enlistment examination in July 1974 the Veteran's weight was 128 pounds.  A January 1976 report noted a diagnosis of pseudofolliculitis barbae.  Records include laboratory findings in 1974 post prostatic massage and subsequent records indicate he received treatment for gonorrhea.  The Veteran's March 1977 separation examination revealed a normal clinical evaluation of genitourinary system.  His weight at that time was 147 pounds.  An April 1977 report noted sarcoidosis by X-ray study.  Service connection has been established for degenerative joint disease of the left and right hips, polymyopathy of the left and right hips, polymyopathy of the left and right ankles, depression, atherosclerotic heart disease, cervical spondylosis, lumbar spine intervertebral disc syndrome, pseudofolliculitis, hepatitis C, right and left leg shortening, and dry eyes.  

A May 2004 treatment note noted the Veteran was seen for complaints of unintentional weight loss of seven pounds over the span of two months.  No underlying chronic disability was identified.  

VA male reproductive system conditions examination in July 2012 included a diagnosis of prostate hypertrophy.  The examiner noted the Veteran reported he had been provided a diagnosis of a prostate problem during active service in approximately 1975, but that his service treatment records revealed no report relating to this incident.  A summary of post-service medical history based upon the available treatment records and claimed treatment reports was provided.  It was noted that an ultrasound in July 2012 was suggestive of cystitis and grade I prostate enlargement with concretions.  The examiner found the Veteran's prostatic hypertrophy was less likely than not proximately due to or the result of the Veteran's active service or a service-connected disability.  It was further noted that the disorder was not likely aggravated beyond its normal progression by a service-connected disability.  The examiner stated that benign hypertrophic hypertrophy was commonly noted as men age.

A September 2012 VA examination report found that a weight disorder was less likely than not proximately due to or the result of a service-connected condition.  The examiner noted that the Veteran stated that he no longer had a weight disorder.  It was further noted, in essence, that his weight was normal at 150 pounds at discharge, and that any problems with being significantly overweight cannot be related to the established medical disability conditions.

In statements received in October 2012 the Veteran asserted that he was overweight and that his weight problem had existed for over 30 years.  He attributed the problem, in essence, to medication use, deconditioning, and the required use of a wheelchair.  He also expressed continued disagreement with the denial of his prostate disability claim due to prostate and bladder problems including difficulty urinating, swollen legs and feet due to water retention, and sexual dysfunction.

Based upon the evidence of record, the Board finds that a prostate disability and a weight disorder were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service or to be due to or aggravated by any service-connected disability.  The July 2012 and September 2012 VA opinions in this case are persuasive.  The examiners are shown to have reviewed the evidence of record and, in essence, to have found no evidence of prostate or weight disorders due to service or a service-connected disability.  The opinions are shown to have been based upon examinations and review of the evidence of record, with adequate rationale for the provided opinions.  The Board also finds that the examiners adequately considered the credible evidence of record as to symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The lay statements in this case, to the extent they indicate prostate problems during active service, are found to be not credible due to bias and inconsistency with other evidence.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The Board notes that the Veteran's statements as to inservice onset were provided many years after his discharge from active service and are inconsistent with the clinical evidence of record in service.  

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis for prostate or weight disorders and any relationship to service or a service-connected disability are complex etiological questions of the type of medical matters which laypersons are not competent to provide, those statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to these matters and he is not competent to provide etiology opinions regarding an association with service or a service-connected disability.  The Board finds that the VA opinions are persuasive in this case.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against these claims, and that service connection must be denied.  


ORDER

Entitlement to service connection for a prostate disability is denied.

Entitlement to service connection for a weight disorder is denied.


REMAND

The Board finds additional action is required as to the bilateral ulnar mononeuropathy issue prior to appellate review.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The February 2012 remand instructions included a request that the Veteran be scheduled for a VA examination including for the purpose of ascertaining the nature and etiology of a bilateral ulnar neuropathy disability.  The examiner was also requested to address (a) whether it is at least as likely as not that the disorder is etiologically related to the Veteran's active service, (b) if (a) is answered in the negative, whether it is at least as likely as not that the disorder is proximately due to a service-connected disability, and (c) if (a) and (b) are answered in the negative, whether it is at least as likely as not that the disorder has been aggravated beyond its normal progression by a service-connected disability.  

Subsequent records show the Veteran was provided a VA examination in September 2012 that included diagnoses of peripheral neuropathy involving the ulnar nerves.  Although the examiner noted that a July 2012 electromyography (EMG) and nerve conduction (NCV) study revealed a neuropathic process on the upper extremities that was less likely than not etiologically related to the Veteran's active service, the requested opinions as to proximate causation and aggravation by a service-connected disability were not provided.  Therefore, further development is required as to this matter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.  

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of a bilateral ulnar neuropathy disability.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a complete rationale for the opinions provided.  Specifically the examiner should provide the following information: 

a)  Is it at least as likely as not (50 percent or greater probability) that bilateral ulnar neuropathy was incurred as a result of any event, injury, or disease in service? 

b)  Is it at least as likely as not (50 percent or greater probability) that bilateral ulnar neuropathy is due to or the result of a service-connected disability? 

c)  Is it at least as likely as not (50 percent or greater probability) that bilateral ulnar neuropathy has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability?

3.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


